DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 11/23/2020 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. The scope of enablement rejection is withdrawn because the specification discloses four methods to make the composition so that the function of increased activity of the immobilized enzyme is increased compared to the soluble enzyme under substantially the same conditions. However, as noted in the response to the Declaration, the defintion of “reactivity” does not exclude conditions of measurement with prior exposure to any adverse conditions.
Claims 1-3, 6-12, 15-20, 23 and 24 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, 21, 22 and 23-25, and the following species:
Applicant elected an enzyme, specifically urease for the election of the biological component.
A.  an organic support that is a biomass material; and
B.  a polyamine that is polypyrrole, in the reply filed on 5/28/2019 is again acknowledged.

lactase, xylanase, catalase, phytase and glucose oxidase.
The specie election was extended to the additional polyamines: polyethyleneimine, chitosan, polypyrrole and a protein and claim 24 was rejoined.
Claims 6 and 16-20 stand withdrawn from further consideration.
	Claims 1-3, 7-12, 15, 23 and 24 are under examination insofar as they read on the elected species of the biological component being an enzyme that is urease, lactase, xylanase, catalase, phytase, trypsin, lysozyme and glucose oxidase and the polyamine being polyethyleneimine, chitosan, polypyrrole and a protein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Declaration
The declaration under 37 CFR 1.132 filed 11/23/2020 is sufficient overcome the scope of enablement rejection but is not sufficient to overcome the obvious rejection based on the DiNovo references as set forth in the last Office action.
Declarant Arguments
Declarant notes that he is an inventor of the current application and that of WO 2013/071284 and US 9944920.
Declarant states that he will show that the immobilized enzymes taught by the DiNovo references do not exhibit the required increased activity.
Declarant makes a distinction between the terms “stability” and “reactivity” as disclosed at pages 4 and 5 of the instant specification. In summary, reactivity is a property associated with the substance that refers to the ability of the substance to 
Stability refers to the ability of a substance to resist change or decomposition over a period of time in a given environment under specific conditions. “Similarly, maintenance of a substance’s reactivity under specified conditions would also be a measure of the substance’s stability under the specified conditions.”
Declarant summarizes claim 1 and notes that the reactivity is measured under substantially the same conditions. Declarant asserts that the currently pending claims are directed to the biological component’s reactivity determined without prior exposure to any adverse conditions.
Examiner Response
The defintion of “reactivity” does not require that the conditions of measurement are without prior exposure to any adverse conditions (emphasis added). 
It is noted that reactivity and stability are related in that stability depends on reactivity over time and is measured under adverse conditions. Thus, reactivity must be measured to evaluate stability. Hence, stability is an embodiment of reactivity since reactivity includes adverse and non-adverse conditions.
Another limitation to evaluate is the meaning of “substantially the same conditions”:

    PNG
    media_image1.png
    98
    648
    media_image1.png
    Greyscale

This defintion compares the conditions of the property being evaluated where the conditions in one measurement are the same or substantially the same as the conditions for the other measurement. Thus, this defintion applies to adverse and non-adverse conditions.
In conclusion, Declarant’s assertion that the currently pending claims are directed to the biological component’s reactivity determined without prior exposure to any adverse conditions is not persuasive. The claims do not recite this limitation. Claim 1 states that “reactivity is measured under substantially the same conditions.” This does not exclude adverse conditions. The conditions only have to be the same or substantially the same.
Declarant Arguments
Declarant provides a table which is annotated with the addition of the reactivity (activity) of the free OPH enzyme in a cell slurry and a comparison of each immobilized enzyme reactivity with that of the free enzyme. Declarant asserts that the data in the  annotated table demonstrates that the immobilized enzyme activity is less than that of the enzyme in the cell slurry in all cases.
Declarant asserts that the data cited in the Office action from Tables 6A and 8  (for OPH-5 to -8) are under conditions that are adverse which is a measurement of stability and not reactivity.
Examiner Response
The data from Declarant makes a distinction between adverse and non-adverse conditions. However, the claims under examination state “under the same conditions.” Thus, this limitation includes adverse and non-adverse conditions.
As noted in the last Office action in the response to the Declaration:
DiNovo demonstrates that the activity of the immobilized enzyme is greater than the soluble enzyme after exposure to an elevated temperature of 65 degrees C . See Tables 6A-C where it is shown that although the immobilized enzyme and the non-immobilized enzyme experience a decrease in reactivity under the same conditions (emphasis added), the effect of immobilization modulates the effect. For example, for Table 6A, the activity of the non-immobilized enzyme in a cell slurry is decreased by 79.1% at T= 30 minutes compared to immobilized enzymes OPH-5, -6, -7 and -8. Comparing OPH-8 at T=30 minutes which has a decrease of 5.2% (therefore 94.8 % activity is maintained) compared to the free enzyme is a cell slurry with a loss of 79.1% activity (thus, retaining 28.9% activity), the immobilized enzyme activity is 94.8%/28.9% or about 3.3 times the magnitude of the non-immobilized enzyme. This is a specie that anticipates the claimed of ranged of greater than 1.1 times and greater than 3 times (instant claims 1 and 15, respectively).
The increased activity of the immobilized enzyme compared to the non-immobilized enzyme also occurs in the presence of organic solvents such as isopropanol/water. The specific activity of non-immobilized enzyme in a cell slurry was compared to differently immobilized OPH on chitosan 10% or 20% isopropanol. It is seen from Table 8 that the activity of the free enzyme in a cell slurry decreased by 69.6% (retained 30.4% activity) compared to OPH-7 which had a 19.8% decrease in activity (retained 80.2%) which is a ratio of 80.2/30.4 or 2.63 time greater activity compared to the non-immobilized enzyme.
Therefore, DiNovo teaches a material comprising a crosslinked enzyme on a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated and under conditions of heating to a temperature of 65 degrees C or in the presence of water/isopropanol has an activity of greater than 1.1 and 3 times the non-immobilized  enzyme under substantially the same conditions (instant claims 1 and 15).
Declarant Arguments
Declarant points to original claim 2 where the enhanced property was selected from a Markush group that included enhanced stability and enhanced reactivity and asserts that the present claims are directed to reactivity and not stability under any adverse conditions. Declarant concludes that DiNovo does not teach the claim difference in magnitude of the corresponding non-crosslinked enzyme “under substantially the same conditions.
Examiner Response
It is again noted that the claims under examination state “under the substantially the same conditions.” Thus, this limitation includes adverse and non-adverse conditions. The claims do not make a distinction between adverse and non-adverse conditions. Further the disclosure by the specification regarding the description of “reactivity” also fails to make this distinction.
Declarant Arguments
Declarant provides data to demonstrates that the inventive immobilization process resulting in enhanced activity is not a function of chitosan or the limited formulations which include chitosan. The reported experiment replaces chitosan with polyethyleneamine (PEI) immobilized with trypsin as the enzyme of interest.
The Table presented in Table 2 shows that the relative activity of the PEI-immobilized trypsin to that of the free enzyme is greater than 1.1.
Examiner Response
The Examiner agrees that the data in Table 2 shows that the enzyme immobilized with the PEI has an enhanced activity compared to the free enzyme. The claims are considered to be enabled because the specification discloses four ways to make the invention so that the function of increased activity is achieved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7-11, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiNovo et al. (WO 2013/071284; cited in the IDS).
	DiNovo teaches the immobilization of enzymes via crosslinking to a support material that includes a biomass material different from the biomass used initially to derive the enzyme. The immobilized enzyme further includes a polymeric material with the biomass (abstract).
	The immobilized enzymes can be used for decontamination of the environment. for example an immobilized OPH enzyme could be dispersed on an agricultural field to decontaminate a pesticide or other organophosphorus compound (page 4, lines 11-15).
	Enzymes to be incorporated into the support matric include oxidoreductases, transferases, hydrolases, lysases, isomerases and ligases. In particular the enzyme is an organophosphate-degrading enzyme such as organophosphate hydrolase (OPH). Other enzymes include lactase, xylanase, catalase, phytase and glucose oxidase (page 6, lines 1-13; instant claims 2, 15 and 23).
The biomass material utilized as a support material includes biomass chitin, Aspergillus niger cells, wool, starch, agar, gelatin, ferritin, albumin and the like (claim 7). The biomass support material can be in combination with a polyamine including polyethyleneimine, chitosan, polypyrrole, a protein and gelatin (page 8, line 12 to page 9, line 7; instant claim 8).
	The crosslinking agent includes glutaraldehyde, di-aldehydes, organic di-acids, etc. (page 9, lines 8-14; instant claims 10 and 11).
	DiNovo teaches various embodiments for the immobilization of OPH using glutaraldehyde as the crosslinker with polyamine supports including polyethyleneimine, chitosan (instant claim 9), polypyrrole and a biomass which includes dry cells containing OPH. The dry cells are E. coli cells (“EC” in the Chart I; pages 35-36).
DiNovo demonstrates that the activity of the immobilized enzyme is greater than the soluble enzyme exposed to an elevated temperature of 65 degrees C . See Tables 6A-C where it is shown that although the immobilized enzyme and the non-immobilized enzyme experience a decrease in activity, the effect of immobilization modulates the effect. For example, for Table 6A, the activity of the non-immobilized enzyme in a cell slurry is decreased by 79.1% at T= 30 compared to immobilized enzymes OPH-5, -6, -7 and -8. Comparing OPH-8 at T=30 which has a decrease of 5.2% (therefore 94.8 % activity is maintained) compared to the free enzyme is a cell slurry with a loss of 79.1% activity (thus, retaining 28.9% activity), the immobilized enzyme activity is 94.8%/28.9% or about 3.3 times the magnitude of the non-immobilized enzyme. This is a specie that anticipates the claimed of ranged of greater than 1.1 times and greater than 3 times (instant claims 1 and 15, respectively).
The increased activity of the immobilized enzyme compared to the non-immobilized enzyme also occurs in the presence of organic solvents such as isopropanol/water. The specific activity of non-immobilized enzyme in a cell slurry was compared to differently immobilized OPH on chitosan 10% or 20% isopropanol. It is seen from Table 8 that the activity of the free enzyme in a cell slurry decreased by 69.6% (retained 30.4% activity) compared to OPH-7 which had a 19.8% decrease in activity (retained 80.2%) which is a ratio of 80.2/30.4 or 2.63 time greater activity compared to the non-immobilized enzyme.
Therefore, DiNovo teaches a material comprising a crosslinked enzyme on a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated and under conditions of heating to a temperature of 65 degrees C or in the presence of water/isopropanol has an activity of greater than 1.1 and 3 times the non-immobilized  enzyme (instant claims 1 and 15).
Claims 1-3, 7-11, 15 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiNovo et al. (US 9,944,920).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
DiNovo teaches the immobilization of enzymes via crosslinking to a support material that includes a biomass material different from the biomass used initially to derive the enzyme. The immobilized enzyme further includes a polymeric material with the biomass (abstract).
	The immobilized enzymes can be used for decontamination of the environment. For example an immobilized OPH enzyme could be dispersed on an agricultural field to decontaminate a pesticide or other organophosphorus compound (col. 2, lines 44-51).
	Enzymes to be incorporated into the support matric include oxidoreductases, transferases, hydrolases, lysases, isomerases and ligases. In particular the enzyme is an organophosphate-degrading enzyme such as organophosphate hydrolase (OPH). Other enzymes include lactase, xylanase, catalase, phytase and glucose oxidase (column 3, lines 18-34; instant claims 2, 15 and 23).
The biomass material utilized as a support material includes biomass chitin, Aspergillus niger cells, wool, starch, agar, gelatin, ferritin, albumin and the like (claim 7). The biomass support material can be in combination with a polyamine including polyethyleneimine, chitosan, polypyrrole, a protein and gelatin (col. 4, lines 31-60; instant claim 8).
	The crosslinking agent includes glutaraldehyde, di-aldehydes, organic di-acids, etc. (col. 4, lines 61-68; instant claims 10 and 11). 
	DiNovo teaches various embodiments for the immobilization of OPH using glutaraldehyde as the crosslinker with polyamine supports including polyethyleneimine, chitosan (instant claim 9), polypyrrole and a biomass which includes dry cells containing OPH. The dry cells are E. coli cells (“EC” in the Chart I; cols. 18-19).
DiNovo demonstrates that the activity of the immobilized enzyme is greater than the soluble enzyme exposed to an elevated temperature of 65 degrees C . See Tables 6A-C where it is shown that although the immobilized enzyme and the non-immobilized enzyme experience a decrease in activity, the effect of immobilization modulates the effect. For example, for Table 6A, the activity of the non-immobilized enzyme in a cell slurry is decreased by 79.1% at T= 30 compared to immobilized enzymes OPH-5, -6, -7 and -8. Comparing OPH-8 at T=30 which has a decrease of 5.2% (therefore 94.8 % activity is maintained) compared to the free enzyme is a cell slurry with a loss of 79.1% activity (thus, retaining 28.9% activity), the immobilized enzyme activity is 94.8%/28.9% or about 3.3 times the magnitude of the non-immobilized enzyme. This is a specie that anticipates the claimed of ranged of greater than 1.1 times and greater than 3 times (instant claims 1 and 15, respectively).
The increased activity of the immobilized enzyme compared to the non-immobilized enzyme also occurs in the presence of organic solvents such as isopropanol/water. The specific activity of non-immobilized enzyme in a cell slurry was compared to differently immobilized OPH on chitosan 10% or 20% isopropanol. It is seen from Table 8 that the activity of the free enzyme in a cell slurry decreased by 69.6% (retained 30.4% activity) compared to OPH-7 which had a 19.8% decrease in activity (retained 80.2%) which is a ratio of 80.2/30.4 or 2.63 time greater activity compared to the non-immobilized enzyme.
Therefore, DiNovo teaches a material comprising a crosslinked enzyme on a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated and under conditions of heating to a temperature of 65 degrees C or in the presence of water/isopropanol has an activity of greater than 1.1 and 3 times the non-immobilized  enzyme (instant claims 1 and 15).
Response to Arguments
Applicant addresses both the scope of enablement rejection and obvious rejection in one section of arguments. As the scope of enablement rejection has been withdrawn.


Argument regarding the anticipation rejections:
Regarding the rejections based on anticipation, Applicant refers to the Declaration and summarizes the invention and summarizes the content with respect to the definitions provided in the specification regarding “reactivity” and “stability.” Applicant states that  the distinction between reactivity and stability are important to consider when considering the current rejections based on DiNovo.
Applicant notes that they can be their own lexicographer.
Applicant refers to the Declaration and the asserted difference between reactivity and stability at paragraph 6 and notes the headings at pages 14 and 17 referring to “Stability in digestive environment” and “Increase in Enzyme Activity.
Applicant also notes original claim 2 where a Markush groups of enhanced properties were claimed and that enhanced reactivity and enhanced stability of the material to the continued exposure to digestive fluids.
Applicant refers to the Declaration where Declarant examines the data utilized by the arguments and asserts that the Office action has used stability data to formulate arguments regarding reactivity.
Applicant reproduces the updated OPH data in Table 1 of the DiNovo reference and notes the bold font to assert that none of the immobilized enzymes cited by the Office action exhibit the required reactivity.
Applicant refers to the Declaration regarding the citation of Tables 6 and 8 and Declarants assertion at the end of page 8 that the current claims are limited to reactivity 9activity) and not directed to the immobilized enzyme’s stability under adverse conditions.
Applicant summarizes the requirements for a prima facie case of anticipation and concludes the Office has not provided the requisite factual basis for an anticipation rejection.
Applicant asserts that the BPAI considers such a deficiency a reversible error. Applicant asserts that the USPTO bears the burden to produce the factual basis of the rejection under 35 USC 102. Applicant concludes that neither DiNovo reference supports a case of prima facie obviousness.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
The Examiner acknowledges that Applicant can be their own lexicographer. The definitions set forth in the specification are controlling. However, as noted supra in the response to the Declaration, the defintion of “reactivity” does not require that the conditions of measurement are without prior exposure to any adverse conditions (emphasis added). 
It is noted that reactivity and stability are related in that stability depends on reactivity over time and is measured under adverse conditions. Thus, reactivity must be measured to evaluate stability. Hence, stability is an embodiment of reactivity since reactivity includes adverse and non-adverse conditions.
Another limitation to evaluate is the meaning of “substantially the same conditions”:

    PNG
    media_image1.png
    98
    648
    media_image1.png
    Greyscale

This defintion compares the conditions of the property being evaluated where the conditions in one measurement are the same or substantially the same as the conditions for the other measurement. Thus, this defintion applies to adverse and non-adverse conditions.
Thus, claim 1 includes reactivity under adverse and without prior exposure to any adverse conditions and the DiNovo references meet the claimed limitations because the measurements are made under substantially the same conditions and the limitation of “increased reactivity” includes conditions where the free and immobilized enzymes had prior exposure to adverse conditions. Therefore, the Office’s burden to produce the factual basis of the rejection under 35 USC 102 has been met.

Double Patenting
Claims 1-3, 7-11, 15 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8 of U.S. Patent No. 9944920. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘920 is directed to an immobilized support material comprising a cross-linked enzyme having a support material that includes a biomass material that is different from the material from which the enzyme was derived from and a support matrix with two polyfunctional materials defined by claim 4 as a polyamine and claim 3 as a crosslinker which is a dialdehyde, a di-acid, glutaraldehyde, etc. (instant claims 10 and 11).
Therefore, the claims of ‘920 teach a material comprising a crosslinked enzyme on a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated (instant claim 1).
Claim 5 of ‘920 defines the polyamine as polyethyleneimine, polypyrrole, chitosan, a protein and gelatin (instant claims 8 and 9).
Claim 8 of ‘920 teaches that the enzyme is selected from a class that is hydrolase, oxidoreductase, transferase, lyase, isomerase and liganase. Using the specification of ‘920 as a dictionary, an enzyme is construed as lactase, xylanase, catalase, phytase and glucose oxidase (column 3, lines 18-34; instant claims 2, 15 and 23).
The claims of ‘920 are silent regarding the characteristics of the enhanced reactivity (instant claims 1, 3 and 15) at the claimed magnitudes of said instant claims of the biological component compared to a non-crosslinked biological  component but meets the claimed limitations because the claims of ‘920 teach a composition with the claimed components of an enzyme cross-linked to a support matrix that includes a polyamine and an organic support material that is a biomass material which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Response to Arguments
Applicant asserts that the ODP rejection is improper. With respect to the two polyfunctional groups where one is a polyamine selected from a group, Applicant asserts that these are polyfunctional groups utilized in a large number of immobilized enzyme. Applicant argues that the specific enzymes utilized by Applicant are members of the broad classes taught by DiNovo hardly indicates anything about the properties of any resulting immobilized enzyme. Applicant refers to the declaration where Declarant provides additional data to show that the immobilized enzymes disclosed by the DiNovo patent do not exhibit increased reactivity as required.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Applicant is also claiming broad classes of polyamine and enzymes. As these are the same classes claimed by DiNovo, there are embodiments that meet the claimed functional limitation. 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653